ACCEPTED
                                                                                        03-15-00215-CV
                                                                                                6905353
                                                                             THIRD COURT OF APPEALS
                                                                                        AUSTIN, TEXAS
                                                                                  9/14/2015 11:07:52 AM
                                                                                      JEFFREY D. KYLE
                                                                                                 CLERK
                               NO. 03-15-00215-CV

       TEXAS COURT OF APPEAL, THIRD DISTRICT, AT AUSTIN
                                                                      RECEIVED IN
                                                                3rd COURT OF APPEALS
                               LENNY ACEVEDO                         AUSTIN, TEXAS
                                  Appellant                     9/14/2015 11:07:52 AM
                                         v.                         JEFFREY D. KYLE
                                                                         Clerk
                     FEDERAL NATIONAL MORTGAGE
                               Appellee.


             NOTICE OF ATTORNEY NONREPRESENTATION

TO THE HONORABLE COURT OF APPEALS,;.

      James Minerve, pursuant to Tex.R.App.P. 6.4, notices this court that he is

not representing Lenny Acevedo on appeal.

      The court should communicate directly with Mr. Acevedo, c/o 13276

Research Blvd., Ste. 204, Austin, Texas 78750.

      James Minerve is not aware that Mr. Acevedo still maintains telephone

service, but can be reached at the above address.



                                              Respectfully submitted,


                                          cl:!~tfi1;'?"'uc
                                              State Bar No. 24008692
                                              115 Saddle Blanket Trail
                                              Buda, Texas 78610
                                              (210) 336-5867
                                              (888) 230-6397 (Fax)
                                             Agreed to by:



                                         ~Lenny Ace edo
                                             c/o 13276 Research Blvd. Ste. 204
                                             Austin, Texas 78750


                      CERTIFICATE OF CONFERENCE

      On September 14,2015, I noticed the office of Mark Hopkins by telephone

that I would not be representing Mr. Acevedo on appeal.




                         CERTIFICATE OF SERVICE

       On September 8, 2015, a copy ofthe attached agreed motion for withdrawal
of attorney was sent by U. S. Postal Service, by regular mail and certified mail to:

      Mark Hopkins
      Hopkins & Williams, P.C.
      12117 Bee Caves Rd., Suite 260
      Austin, Texas 78738